 Case 4:21-cv-04045-LLP Document 52 Filed 08/16/21 Page 1 of 5 PageID #: 529



                             UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                    SOUTHERN DIVISION



 Dakotans for Health,                                           4;21-CV-4045-LLP


                      Plaintiff,

        vs.

                                                     ORDER DENYING MOTION TO STAY
 South Dakota Governor Kristi L. Noem,in
 her official capacity, South Dakota Attorney
 General Jason Ravnsborg, in his official
 capacity, and South Dakota Secretary of State
 Steve Bamett, in his official capacity.

                      Defendants.



     . On June 14, 2021, this Court issued an Order granting Plaintiffs motion for a preliminary
injunction. (Doc. 30.) Judgment was entered in favor of Plaintiff. (Doc. 31.) Defendants filed a
Notice of Appeal ofthe Order and Judgment on June 24, 2021. (Doc. 32.) Defendants also filed
a motion seeking a stay of the Order and Judgment pending appeal. (Doc. 33.) Plaintiff opposes
a stay. (Doc. 39.) For the following reasons the motion to stay is denied.
                                         DISCUSSION

       Federal Rule of Civil Procedure 62(d), titled "Injunction Pending an Appeal," states that:
"While an appeal is pending from an interlocutory order or final judgment that grants, continues,
modifies, refuses, dissolves, or refuses to dissolve or modify an injunction, the court may suspend,
modify, restore, or grant an injunction on tenns for hond or other terms that secure the opposing
party's rights." Fed. R. Civ. P. 62(d). The plain language of Rule 62(d) indicates that the Court
may stay an injunction pending appeal. See Dakota, Minnesota & E. R.R. Corp. v. Schieffer, 742
F. Supp.2d 1055,1060(D.S.D.2010)(finding that"Rule 62 permits courts to order a stay, pending
appeal, of an interlocutory or final judgment in an action for an injunction."). The rule"'eodifies
the inherent power of courts to make whatever order is deemed necessary to preserve the status
quo and to ensure the effectiveness of the eventual judgment.'"Knutson v. AG Processing, Inc.,
302 F- Supp. 2d 1023, 1033 (N.D. Iowa 2004)(quoting 11 Charles Alan Wright et sX., Federal
 Case 4:21-cv-04045-LLP Document 52 Filed 08/16/21 Page 2 of 5 PageID #: 530



Practice and Procedure § 2904(2d ed. 2012)); see also Pettway v. Am. Cast Iron Pipe Co., 411
F.2d 998,1003(5th Cir. 1969)(finding that Rule 62(c)"is expressive ofthe power in the courts to
preserve the status quo pending appeal.");                   Cent. Truck Lines, Inc. v. United States, 384
F.Supp. 1188, 1190(W.D. Mo. 1974)("Rule 62(c) specifically provides that the determination to
grant of deny relief, as requested in the case at bar, is. a matter directed to the discretion of the
Court;").^ "A district court may, therefore, proceed as provided hy such rule without leave of the
court of appeals to grant or stay an injunction pending an appeal." 30 Am. Jur. 2d Executions and
Enforcement ofJudgments § 41 (2021).
         A four-part test governs stays pending appeal:
        (1) whether the stay applicant has made a strong showing that he is likely to succeed on
        the merits;(2) whether the applicant will he irreparably injured absent;a stay;(3) whether
        issuance of the stay will substantially injure the other parties interested in the proceeding;
         and (4) where the public interest lies.                                          .


Hilton V. Braunskill, 481 U.S. 770, 776(1987)."The applicant bears the burden ofestablishing the
propriety of a stay." SAGE v. Osseo Area Schools, 2006 WL 8,90754, at *1 (D. Minn; 2006)
{citing Reserve Mining Co. v. United States, 498 F.2d 1072, 1076 (8th Cir. 1974)). If a stay is
granted, a court may do so "on terms for bond or other terms that secure the opposing party's
rights." Fed. R. Civ. P. 62(d).
        In considering requests for a stay pending an appeal, courts "maintain[]a flexible approach
when applying the [ ] factors and balancing the equities between the parties." Walker v.
Lockhart, 678 F.2d 68, 70(8th Cir. 1982);see also Hilton, 48TU.S. at 777("Since the traditional
stay factors contemplate individualized judgments in each case, the formula cannot be reduced to
a set of rigid rules."); Brady v. Nat'I Football League, 640 F.3d 785, 789(8th Cir. 2011)(finding
that "[ujltimately, [courts] must consider the relative strength of the four factors, balancing them
all") (internal quotations omitted). Applying the four factors in the present case, the Court
concludes that a stay will not he granted.




^ Prior to 2018, courts cited to subdivision (c) of Rule 62, but Rule 62 was amended in 2018 vyith "[t]he provisions
for staying an injunction" being "reorganized ... in new subdivisionj]...(d)." Fed. R. Civ. P. 62 Committee Notes
on Rules - 2018 Amendments."There [was] no change in meaning" because of the reorganization. Id.
 Case 4:21-cv-04045-LLP Document 52 Filed 08/16/21 Page 3 of 5 PageID #: 531



        1. Likelihood ofsuccess on the merits
       The first factor that courts consider when ruling on a motion for a stay pending appeal is
the likelihood of the movanfs success on the merits. Hilton, 481 U.S. at 776. Defendants have
not made a strong showing that they are likely to succeed on the appeal. In support oftheir motion
to stay, Defendants renew their arguments that SB ISO's disclosure requirements for paid
circulators pass constitutional muster. Nothing presented in the motion to stay persuades the Court
to reconsider its conclusion that the provisions of SB 180 unnecessarily burden free speech, and
that they are not substantially related .to the State's interest. Thus, the Court concludes that
Defendants are not likely to succeed on appeal.
       2. Threat ofirreparable harm to the State
       The next factor that a court must consider is whether the applicant will suffer irreparable
injury absent a stay. Hilton, 481 U.S. at 776. "In order to demonstrate irreparable harm, a party
must show that the harm is certain and great and ofsuch imminence that there is a clear and present
need for equitable relief." Iowa Utils. Bd. v. F.C.C., 109 F.3d 418, 425 (8th Cir. 1996)
{citing Packard Elevator V. I.C.C., 782 F.2d 112, 115 (8th Cir. 1986)).
   ;

       Flere, the State argues that absent a stay, it will suffer irreparable harm. In support of its
position, the State asserts:
               Without a stay, the State must allow paid circulators to circulate petitions for
       signatures without first registering and providing their contact information to the Secretary
       of State. All ballot initiatives seeking inclusion on the 2022 general election ballot could
       be compromised without any recourse on behalf of the voters of South Dakota. According
       to the Secretary of State's website, there are four potential 2022 ballot measures with
       petitions circulating that are affected by the Court's judgment. Potential 2022 Ballot
       Questions, SOUTH DAKOTA SECRETARY OF STATE, https://sdsos.gov/elections-
       v6ting/upcoming-elections/general-information/2022- ballot-questions.aspx (last visited
       June 21, 2021). The deadline for filing petitions is November 8, 2021. The State's appeal
       is unlikely to be deeided before then, so the Court's judgment disrupts the status quo for
       the next election cycle. The Court's judgment will preclude the State "from applying its
       duly enacted legislation regarding election procedures." Org.for Black Struggle, 978 F.3d
       at 609. This constitutes irreparable harm unless the legislation is unconstitutional. Id.
       "Prohibiting the State from enforcing a statute properly passed as part ofits broad authority
       to regulate elections, particularly where the State has shown a strong likelihood that the
       statute is not constitutionally infirm, would irreparably harm the State." Id. (internal
        citation omitted).


(Doc. 34, pp. 5-6.)
 Case 4:21-cv-04045-LLP Document 52 Filed 08/16/21 Page 4 of 5 PageID #: 532




       In response, Plaintiff argues that enjoining SB 180 until the State's appeal is decided does
not irreparably harm the State's interest in fair elections when "there is no evidence there has ever
in South Dakota history been an unfair election that was not detected by existing means." (Doc.
39, p. 11.)
       The Supreme Court has noted that a State is irreparably harmed by being unable to enforce
a statute "unless that statute is unconstitutional." Abbott v. Perez, 138 S. Ct. 2305, 2324 (2018).
As stated above, this Court concluded that Plaintiff is likely to prevail on its claim that the
provisions of SB 180 unnecessarily burden free speech, and that they are not substantially related
to the State's interest in fair elections. The Court therefore declines to find that the State will be

irreparably harmed if it cannot enforce what is likely to be found to be an unconstitutional
                                     \

regulation of paid petition circulators. Further, the Court finds the State's claim of irreparable
harm to be overstated.      Current procedures have dealt appropriately with any of the few
irregularities in South Dakota elections.
       3. Harm to Dakotansfor Health ifa stay is issued
       The third factor this Court must consider is whether the issuance of a stay will substantially
injure Plaintiff. Hilton, 481 U.S. at 776. The Court concluded in its Order granting the preliminary
injunction that Plaintiff will likely be irreparably harmed if the State is allowed to enforce SB 180.
The number of signatures to place a constitutional amendment to expand Medicaid on the 2022
ballot is significantly higher than the number of signatures required to place an initiated measure
on the ballot. That higher hurdle makes Plaintiffs harm more probable. The State has not
demonstrated that Plaintiff will not be harmed by a stay ofthe injunction. See Kansas City Royals
Baseball Corp. v. Major League Baseball Players Ass'n, 409 F. Supp. 233, 268(W.D. Mo. 1976)
(burden rests on party seeking stay to establish stay would not harm any other party), aff'd, 532
F.2d 615 (8th Cir. 1976). This factor weighs against a stay pending appeal.
       4. The public interest
       As a final condition, a Rule 62 movant must make an appropriate showing that a stay would
do no harm to the public interest. Hilton, 481 U.S. at 776; Kansas City Royals, 409 F. Supp. at
269. Here,the State argues that "the public has a strong interest in enforcement ofconstitutionally
valid election laws," and "the public interest favors preserving the integrity ofthe electoral process
and orderly election administration." (Doc. 34, p. 7)(internal quotations and citations omitted).
 Case 4:21-cv-04045-LLP Document 52 Filed 08/16/21 Page 5 of 5 PageID #: 533




In response, Plaintiff argues that because this Court found the public interest favors a preliminary
injunction, then the public interest also favors denying a stay.
        When it determined that the public interest favored a preliminary injunction against
enforcement ofSB 180, this Court held;
       On one hand, the public has an interest in the regulation of constitutional amendment and
       statutory petitions and in protecting the integrity of the process. Those interests are
       currently well-protected. As compared to the new restrictions in SB 180, the public has a
       greater interest in protecting the First Amendment right to freedom ofspeech.

(Doc. 30, p. 27.) The State has not demonstrated that the public interest lies in favor of staying
the preliminary injunction pending appeal. Instead, the public interest favors the continxiation of
the preliminary injunction.
                                         CONCLUSION

        After considering all four of the relevant factors, the Court concludes that they weig^
against staying this Court's Order granting Plaintiffs motion for a preliminary injxmction.
Accordingly,


       IT IS ORDERED that the Motion to Stay, Doc. 33, is denied.


        Dated this      day of August, 2021.
                                                       BY THE COURT:




                                                     VAawrence L, Piersol
                                                       United States District Judge


ATTEST;
MATTHEW W.THELEI
